Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and U.S.C. 102(a)(2) as being anticipated by Jule et al. (US 6398161 B1).

Regarding Claim 1, Jule teaches a mounting system for mounting an engine on an aerospace vehicle, the engine comprising a fan case (Fig. 6 element 20), having an outer portion (Fig. 6 outer edge, in the z-direction, of element 20) and an outer periphery (Fig. 6 outer edge, in the positive x-direction, of element 20), and an engine core arranged along a centerline axis (Fig. 6 x-axis), the aerospace vehicle comprising a pylon (Fig. 6 elements 12 and 28), and the mounting system comprising:
	a lower forward element (Fig. 6 element 12c) coupling a forward portion of the engine core (Fig. 6, engine core portion near elements 18) with a lower forward portion of the pylon (Fig. 6, lower portion of element 12);
	one or more lateral linkages (Fig. 6 element 24) extending laterally between the lower forward element (Fig. 6 element 12c) and the forward portion of the engine core (Fig. 6, core portion near elements 18);
(Fig. 6 element 26) spaced laterally apart from the lower forward element (Fig. 6 element 12c), and coupling the outer portion of the fan case (Fig. 6 element 20) with an upper portion of the pylon (Fig. 6 element 26); and
	an aft element (Fig. 6 element 22) spaced aftwardly apart from the lower and upper forward elements (Fig. 6 element 22 is farther in the negative x-direction than elements 12c and 26) and coupling an aft portion of the engine core to an aft portion of the pylon (Fig. 6 element 22 connected to aft portion of element 12/28), wherein the mounting system does not extend vertically beyond the outer periphery of the fan case (Shown in Fig. 6, element 26 does not extend past the outer periphery of the fan case in the positive z-direction).

Regarding Claim 2, Jule teaches the limitations set forth in Claim 1 and further discloses the aerospace vehicle is an aircraft (“The object of the invention is a device for fixing a propulsion system to a strut fixed to a structural element of an aircraft” Col. 3 lines 27-29), and wherein the engine is a turbofan engine mounted below a wing of the aircraft (Shown in Fig. 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jule et al. (US 6398161 B1).

Regarding Claim 3, Jule teaches the limitations set forth in Claim 1. 
	Jule discloses the lower forward element (Fig. 6 element 12c), the forces in the three cardinal directions (“forces exerted in the directions Y and Z” Col. 7 line 55 ; “forces in direction Y and possibly in direction X under normal conditions” Col. 7 lines 1-2), the fan case (Fig. 6 element 20), and the engine core (Fig. 6, core portion near elements 18).
Jule does not explicitly state that the lower forward element resisting a vertical loading (Fz), a lateral loading (Fy), and a thrust force (Fx) during operation of the engine, and limiting a side-to-side (yaw) deflection of the fan case with respect to the engine core during operation of the engine.
	However, the lower forward element in Jule (Fig. 6 element 12c) is a structure with dimensions in the three cardinal directions (Three-dimensional axis shown in Fig. 6). Jule does not state that the connection point consisted of a pivot or slider to remove the force in the respective direction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to implement the fact that the lower forward element would resist a load in all three cardinal directions. It would have also been obvious that if the lower forward element is resisting a force in the lateral direction (Fy), the structure would then limit side-to-side (yaw) deflection to some degree. 
It is noted that the examiner gives the broadest reasonable interpretation to the terms “resisting” and “limiting” as understood by one of ordinary skill in the art. The specification does not provide any further definition of the terms. This interpretation applies to all mentions of the terms in the claims.

Regarding Claim 4, Jule teaches the limitations set forth in Claim 1.
(Fig. 6 element 24), the vertical axis (Fig. 6 z-direction shown in three-dimensional axis), and the fan case (Fig. 6 element 20).
	Jule does not explicitly state the one or more lateral linkages limiting a deflection about a vertical axis (z) of the fan case during operation of the engine.
	However Jule states, “the first front mount 24 then transfers to the strut frame 12 forces oriented in a direction X' contained in the plane XOZ” (Col. 6, lines 3-5). It is also shown that the lateral linkage is connected to fan casing via the stationary vanes (Fig. 6 elements 18). Therefore the lateral linkage resists a force in the vertical axis (z) and is physically connected to the can casing. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to implement the fact that the lateral linkage would limit vertical deflection of the fan case to some degree. 

Regarding Claim 9, Jule teaches the limitations set forth in Claim 1.
	Jule discloses the lower forward element (Fig. 6 element 12c) and the torque in the x-direction (Mx) (moments M.sub.X exerted in accordance with the OX axis”, Col. 6 lines 16-17).
	Jule does not explicitly state the lower forward element resisting an engine torque (Mx) during operation of the engine.
	However, the lower forward element is a rigid, three-dimensional structure that is physically connected to the engine and would therefore feel a force from the engine at a certain distance from the point of the force while the engine is in operation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to implement the fact that the lower forward element would resist a torque in the x-direction to some degree during the engines operation. 


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jule et al. (US 6398161 B1) in view of Cornax (US 5226288).

Regarding Claim 5, Jule teaches the limitations set forth in Claim 1. 
	Jule discloses an upper forward element (Fig. 6 element 26) and a moment in the x-direction (moments M.sub.X exerted in accordance with the OX axis”, Col. 6 lines 16-17). 
	Jule does not explicitly state the upper forward element resisting a pitching moment (My) and an engine torque (Mx) and accommodating a thermal expansion during operation of the engine.
	However, Cornax teaches accommodating a thermal expansion during operation of the engine (“Still another object is to provide an engine support system that can accommodate radial and longitudinal thermal expansion in an engine during operation.” Col. 1, lines 46-49).
	Jule and Cornax are both considered to be analogous to the claimed invention because they are both in the same field of aircraft engine supports. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine mount system of Jule to safely allow for thermal expansion to occur without failure to the mounting system as disclosed by Cornax. By modifying the engine mounting system of Jule to allow for the thermal expansion forces to occur without failure, it would provide a safer system during engine operation. 
In addition, the upper forward element of Jule (Fig. 6 element 26) is a rigid, three-dimensional structure that is directly connected to the engine via a fan case. Since the upper forward element of Jule is physically connected to the engine, it will resist a force to some degree at a certain distance from the point of the force.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to implement the fact that the structure would resist a moment in the x and y-direction since it resists a force to a certain degree at a distance from the point of the force. 
It is noted that the examiner gives the broadest reasonable interpretation to the term “accommodating” as understood by one of ordinary skill in the art. The specification does not provide any further definition of the term. This interpretation applies to all mentions of the term in the claims.

Regarding Claim 6, Jule teaches the limitations set forth in Claim 1.
	Jule further discloses the aft element resisting a vertical loading (Fz), a lateral loading (Fy), and a torque (Mx) (“the rear mount 22 is then designed as to normally transfer between the central casing 16 of the engine and the strut frame 12 forces exerted in directions Y and Z and moments M.sub.X exerted in accordance with the OX axis.” Col. 6 lines 13-17). 
	Jule fails to teach accommodating a thermal expansion during operation of the engine.
	However, Cornax teaches accommodating a thermal expansion during operation of the engine (“Still another object is to provide an engine support system that can accommodate radial and longitudinal thermal expansion in an engine during operation.” Col. 1, lines 46-49).
	Jule and Cornax are both considered to be analogous to the claimed invention because they are both in the same field of aircraft engine supports. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine mount system of Jule to safely allow for thermal expansion to occur without failure to the mounting system as disclosed by Cornax. By modifying the engine mounting system of Jule to allow for the thermal expansion forces to occur without failure, it would provide a safer system during engine operation.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jule et al. (US 6398161 B1) in view of Larrochelle et al. (US 20110064343 A1).

Regarding Claim 7, Jule teaches the limitations set forth in Claim 1.
	Jule fails to teach the upper forward element comprising a spherical bearing and a shear pin slidably received within the spherical bearing.
	However, Larrochelle teaches the upper forward element comprising a spherical bearing (Fig. 3A element 18) and a shear pin (Fig. 3A element 29) slidably received within the spherical bearing (“sliding surface 20B is designed to work with a corresponding inner surface 21A”, Par. [0046] lines 4-6).
	Jule and Larrochelle are both considered to be analogous to the claimed invention because they are both in the same field of mounting an aircraft engine to the underside of a wing. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine mounting system of Jule to incorporate the spherical bearing and shear pin disclosed by Larrochelle. By modifying the connection points in the engine mounting system of Jule with the bearing system of Larrochelle, it would allow the connections to rotate/pivot and absorb forces in predetermined directions. This would be beneficial to focus the forces applied to specified structures. For example, a mounting structure that would only be affected by compressive forces would be designed differently than a mounting structure that would only be affected by shear forces. Focusing the forces accordingly would allow for a more resilient design to the structures.


Claims 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jule et al. (US 6398161 B1) in view of Stuart et al. (US 20100155525 A1).

Regarding Claim 8, Jule teaches the limitations set forth in Claim 1.
the engine core, wherein the ring structure independently supports the fan case and the engine core such that one of the fan case or the engine core is removable without removing the other.
	However, Stuart teaches the lower forward element comprising a ring structure (Fig. 5 element 30) encircling the forward portion of the engine core (Fig. 5 element 70) and supporting the fan case and engine core, wherein the ring structure independently supports the fan case and the engine core such that one of the fan case or the engine core is removable without removing the other.
	Jule and Stuart are both considered to be analogous to the claimed invention because they are both in the same field of aircraft engine mounting. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine mounting system of Jule to implement the ring structure from Stuart. By modifying the engine mount from Jule to incorporate the ring structure of Stuart, it would allow for the engine core to be more isolated from nacelle forces. Doing so would reduce the overall forces being applied to the engine core and the respective engine core mounts. Less stress on the engine core mounts would result in a more durable mounting system. The engine core can be removed from the system as well as the fan case. Any connection being made between the mounting systems can be removed. 

Regarding Claim 11, Jule teaches a mounting system for mounting an engine on an aerospace vehicle, the engine comprising a fan case (Fig. 6 element 20), having an outer portion (Fig. 6 outer edge, in the z-direction, of element 20) and an outer periphery (Fig. 6 outer edge, in the positive x-direction, of element 20), and an engine core arranged along a centerline axis (Fig. 6 x-axis), the aerospace vehicle comprising a pylon (Fig. 6 elements 12 and 28), and the mounting system comprising:
(Fig. 6 element 12c) coupling a forward portion of the engine core (Fig. 6, engine core portion near elements 18) with a lower forward portion of the pylon(Fig. 6, lower portion of element 12); 
	one or more lateral linkages (Fig. 6 element 24) extending laterally between the lower forward element (Fig. 6 element 12c) and the forward portion of the engine core (Fig. 6, core portion near elements 18) […];
	an upper forward element (Fig. 6 element 26) spaced laterally apart from the lower forward element (Fig. 6 element 12c), and coupling the outer portion of the fan case (Fig. 6 element 20) with an upper portion of the pylon; and 
	an aft element (Fig. 6 element 22) spaced aftwardly apart from the lower and upper forward elements (Fig. 6 element 22 is farther in the negative x-direction than elements 12c and 26) and coupling an aft portion of the engine core to an aft portion of the pylon (Fig. 6 element 22 connected to aft portion of element 12/28), wherein the mounting system does not extend vertically beyond the outer periphery of the fan case (Shown in Fig. 6, element 26 does not extend past the outer periphery of the fan case in the positive z-direction).
	Jule fails to teach a ring structure encircling the forward portion of the engine core and independently supporting the fan case and engine, with the lower forward element resisting an engine torque (Mx) during operation of the engine.
In addition, the lower forward element of Jule (Fig. 6 element 12c) is a rigid, three-dimensional structure that is physically connected to the engine and would therefore feel a force from the engine at a certain distance from the point of the force while the engine is in operation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to implement the fact that the lower forward element of Jule would resist a torque in the x-direction to some degree during the engines operation. Similarly, it would have been obvious to someone of ordinary skill 
Jule fails to teach a ring structure encircling the forward portion of the engine core and independently supporting the fan case and engine.
	However, Stuart teaches a ring structure (Fig. 5 element 30) encircling the forward portion of the engine core (Fig. 3 element 70) and supporting the fan case and the engine core, wherein the ring structure independently supports the fan case and the engine core such that one of the fan case or the engine core is removable without removing the other.
	Jule and Stuart are both considered to be analogous to the claimed invention because they are both in the same field of aircraft engine mounting. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine mounting system of Jule to implement the ring structure from Stuart. By modifying the engine mount from Jule to incorporate the ring structure of Stuart, it would allow for the engine core to be more isolated from nacelle forces. Doing so would reduce the overall forces being applied to the engine core and the respective engine core mounts. Less stress on the engine core mounts would result in a more durable mounting system. The engine core can be removed from the system as well as the fan case. Any connection being made between the mounting systems can be removed. 

Regarding Claim 12, Jule and Stuart disclose the limitations set forth in Claim 11.
Jule further disclose the lower forward element (Fig. 6 element 12c), the fan case (Fig. 6 element 20), and the lateral linkage (Fig. 6 element 24).

However, the lower forward element in Jule (Fig. 6 element 12c) is a structure with dimensions in the three cardinal directions. Jule does not state that the connection point consisted of a pivot or slider to remove the force in the respective direction. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to implement the fact that the lower forward element would resist a load in all three cardinal directions. It would have also been obvious that if the lower forward element is resisting a force in the lateral direction (Fy), the structure would then limit side-to-side (yaw) deflection to some degree. Also, Jule states, “the first front mount 24 then transfers to the strut frame 12 forces oriented in a direction X' contained in the plane XOZ” (Col. 6, lines 3-5). It is also shown that the lateral linkage is connected to fan casing via the stationary vanes (Fig. 6 elements 18). Therefore the lateral linkage resists a force in the vertical axis (z) and is physically connected to the can casing. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to implement the fact that the lateral linkage would limit vertical deflection of the fan case to some degree. The same reasoning applies to the lateral linkages resisting the thrust force (Fx) during operation of the engine. Since a force is applied in the x-direction to the lateral linkage to some degree from the engine operation, the linkage would therefore resist a force to some degree in the x-direction. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jule et al. (US 6398161 B1) in view of McDonough et al. (US 20100148012 A1), and further in view of Larrochelle et al. (US 20110064343 A1).

Regarding Claim 10, Jule teaches the limitations set forth in Claim 1.
Jule further discloses the fan case […], and the lower element including a support beam (“This function can in particular be obtained by implementing the mount 24 in the form of a rod connecting a cap integral with the central casing 16 to a cap for fixing to the strut frame or by any equivalent mechanism able to fulfil the same function” Col. 6 lines 31-36). 
Jule fails to teach the fan case including one or more mounting lugs, and the lower forward element including a support beam connected to the one or more mounting lugs.
However, McDonough teaches the fan case including one or more mounting lugs, and the lower forward element including a support beam connected to the one or more mounting lugs (inner barrel 127 and the fan case liner 116 can be connected together using mechanical fasteners such as bolts or rivets, or the like.” Par [0034] lines 13-15) 
Jule and McDonough are considered to be analogous to the claimed invention as they are in the same field of aircraft engine mounting. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine mounting system of Jule with the mounting lugs of McDonough to ensure a durable mount between the fan case and the support beam. It is common knowledge in the art that a lug or bolt would be used to ensure a sturdy connection point.
Jule and McDonough fail to teach a forward interface including a spherical bearing movably engaging the fan case, with the one or more mounting lugs resisting a lateral loading (Fy),
However, Larrochelle teaches having a forward interface including a spherical bearing (Fig. 3A element 18) movably engaging the fan case […]. Jule, McDonough, and Larrochelle are considered to be 
	In addition, the mounting lugs of McDonough are rigid, three-dimensional structures that directly connect to the engine via a fan case. Since the lugs are physically connected to the engine, they will resist a force to some degree in the lateral direction.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to implement the fact that the structure would resist the lateral loading in the y-direction. The support beam of Jule is also a rigid, three-dimensional structure connected to the engine that would resist a vertical force in the z-direction to a certain degree and it would resist a certain degree of tangential force at a distance to the point of the force, therefore resisting an engine torque in the x-direction.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jule et al. (US 6398161 B1) in view of Stuart et al. (US 20100155525 A1), and further in view of Cornax (US 5226288).

Regarding Claim 13, Jule and Stuart disclose the limitations set forth in Claim 11.
	Jule further discloses the upper forward element (Fig. 6 element 26).
	Jule and Stuart do not explicitly state the upper forward element resisting a pitching moment (My) and an engine torque (Mx) and accommodating a thermal expansion during operation of the engine.
	However, Cornax teaches accommodating a thermal expansion during operation of the engine (“Still another object is to provide an engine support system that can accommodate radial and longitudinal thermal expansion in an engine during operation.” Col. 1, lines 46-49).

	Jule in view of Stuart in view of Cornax does not explicitly teach the upper forward element resisting a pitching moment (My) and an engine torque (Mx).
	In addition, the upper forward element of Jule (Fig. 6 element 26) is a rigid, three-dimensional structure that is directly connected to the engine via a fan case. Since the upper forward element of Jule is physically connected to the engine, it will resist a force to some degree at a certain distance from the point of the force.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to implement the fact that the structure would resist a moment in the x and y-direction since it resists a force to a certain degree at a distance from the point of the force.

Regarding Claim 14, Jule and Stuart teach the limitations set forth in Claim 11.
	Jule further discloses the aft element resisting a vertical loading (Fz), a lateral loading (Fy), and a torque (Mx) (“the rear mount 22 is then designed as to normally transfer between the central casing 16 of the engine and the strut frame 12 forces exerted in directions Y and Z and moments M.sub.X exerted in accordance with the OX axis.” Col. 6 lines 13-17). 
	Jule and Stuart fail to teach accommodating a thermal expansion during operation of the engine.
(“Still another object is to provide an engine support system that can accommodate radial and longitudinal thermal expansion in an engine during operation.” Col. 1, lines 46-49).
	Jule, Stuart, and Cornax are both considered to be analogous to the claimed invention because they are both in the same field of aircraft engine supports. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine mount system of Jule and Stuart to safely allow for thermal expansion to occur without failure to the mounting system as disclosed by Cornax. By modifying the engine mounting system of Jule and Stuart to allow for the thermal expansion forces to occur without failure, it would provide a safer system during engine operation. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jule et al. (US 6398161 B1) in view of Stuart et al. (US 20100155525 A1), and further in view of Larrochelle et al. (US 20110064343 A1).

Regarding Claim 15, Jule and Stuart teach the limitations set forth in Claim 1.
	Jule and Stuart fail to teach the upper forward element comprising a spherical bearing and a shear pin slidably received within the spherical bearing.
	However, Larrochelle teaches the upper forward element comprising a spherical bearing (Fig. 3A element 18) and a shear pin (Fig. 3A element 29) slidably received within the spherical bearing (“sliding surface 20B is designed to work with a corresponding inner surface 21A”, Par. [0046] lines 4-6).
	Jule, Stuart, and Larrochelle are both considered to be analogous to the claimed invention because they are both in the same field of mounting an aircraft engine to the underside of a wing. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine mounting system of Jule and Stuart to incorporate the spherical bearing .


Claims 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jule et al. (US 6398161 B1) in view of McDonough et al. (US 20100148012 A1), and further in view of Larrochelle et al. (US 20110064343 A1).

Regarding Claim 16, Jule teaches a mounting system for mounting an engine on an aerospace vehicle, the engine comprising a fan case (Fig. 6 element 20), having an outer portion (Fig. 6 outer edge, in the z-direction, of element 20) and an outer periphery (Fig. 6 outer edge, in the positive x-direction, of element 20), and an engine core arranged along a centerline axis (Fig. 6 x-axis), the aerospace vehicle comprising a pylon (Fig. 6 elements 12 and 28), and the mounting system comprising:
	a lower forward element (Fig. 6 element 12c) coupling a forward portion of the engine core (Fig. 6, engine core portion near elements 18) with a lower forward portion of the pylon(Fig. 6, lower portion of element 12), and including a support beam […];
	one or more lateral linkages (Fig. 6 element 24) extending laterally between the lower forward element (Fig. 6 element 12c) and the forward portion of the engine core (Fig. 6, core portion near elements 18);
(Fig. 6 element 26) spaced laterally apart from the lower forward element (Fig. 6 element 12c), and coupling the outer portion of the fan case (Fig. 6 element 20) with an upper portion of the pylon; and
	an aft element (Fig. 6 element 22) spaced aftwardly apart from the lower and upper forward elements (Fig. 6 element 22 is farther in the negative x-direction than elements 12c and 26) and coupling an aft portion of the engine core to an aft portion of the pylon (Fig. 6 element 22 connected to aft portion of element 12/28), wherein the mounting system does not extend vertically above the outer periphery of the fan case (Shown in Fig. 6, element 26 does not extend past the outer periphery of the fan case in the positive z-direction).
	Jule fails to teach the support beam connected to the one or more mounting lugs of the fan case and having a forward interface including a spherical bearing movably engaging the fan case […]
	However, McDonough teaches the support beam connected to the one or more mounting lugs of the fan case (inner barrel 127 and the fan case liner 116 can be connected together using mechanical fasteners such as bolts or rivets, or the like.” Par [0034] lines 13-15). 
Jule and McDonough are considered to be analogous to the claimed invention as they are in the same field of aircraft engine mounting. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine mounting system of Jule with the mounting lugs of McDonough to ensure a durable mount between the fan case and the support beam. It is common knowledge in the art that a lug or bolt would be used to ensure a sturdy connection point.
Jule and McDonough fail to teach a forward interface including a spherical bearing movably engaging the fan case.
However, Larrochelle teaches a forward interface including a spherical bearing (Fig. 3A element 18) movably engaging the fan case. 

	In addition, the mounting lugs of McDonough are rigid, three-dimensional structures that directly connect to the engine via a fan case. Since the lugs are physically connected to the engine, they will resist a force to some degree in the lateral direction.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to implement the fact that the structure would resist the lateral loading in the y-direction. The support beam of Jule is also a rigid, three-dimensional structure connected to the engine that would resist a vertical force in the z-direction to a certain degree and it would resist a certain degree of tangential force at a distance to the point of the force, therefore resisting an engine torque in the x-direction.

Regarding Claim 17, Jule, McDonough, and Larrochelle disclose the limitations set forth in Claim 16.
Jule further disclose the lower forward element (Fig. 6 element 12c), the fan case (Fig. 6 element 20), and the lateral linkage (Fig. 6 element 24).
Jule, McDonough, and Larrochelle do not explicitly state the lower forward element resisting a vertical loading (Fz), a lateral loading (Fy), and a thrust force (Fx) during operation of the engine, and limiting a side-to-side (yaw) deflection of the fan case with respect to the engine core during operation of the engine, and the one or more lateral linkages limiting a deflection about a vertical axis (z) of the fan case during operation of the engine.
(Fig. 6 element 12c) is a structure with dimensions in the three cardinal directions. Jule never stated that the connection point consisted of a pivot or slider to remove the force in the respective direction. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to implement the fact that the lower forward element would resist a load in all three cardinal directions. It would have also been obvious that if the lower forward element is resisting a force in the lateral direction (Fy), the structure would then limit side-to-side (yaw) deflection to some degree. Also, Jule states, “the first front mount 24 then transfers to the strut frame 12 forces oriented in a direction X' contained in the plane XOZ” (Col. 6, lines 3-5). It is also shown that the lateral linkage is connected to fan casing via the stationary vanes (Fig. 6 elements 18). Therefore the lateral linkage resists a force in the vertical axis (z) and is physically connected to the can casing. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to implement the fact that the lateral linkage would limit vertical deflection of the fan case to some degree. 

Regarding Claim 20, Jule, McDonough, and Larrochelle disclose the limitations set forth in Claim 16.
	Jule discloses the upper forward element (Fig. 6 element 26).
Jule and McDonough fail to teach discloses a spherical bearing and a shear pin slidably received within the spherical bearing.
However, Larrochelle further discloses a spherical bearing (Fig. 3A element 18) and a shear pin (Fig. 3A element 29) slidably received within the spherical bearing (“sliding surface 20B is designed to work with a corresponding inner surface 21A”, Par. [0046] lines 4-6).
Jule, McDonough, and Larrochelle are considered to be analogous to the claimed invention as they are in the same field of aircraft engine mounting systems. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting .  


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jule et al. (US 6398161 B1) in view of McDonough et al. (US 20100148012 A1), and in view of Larrochelle et al. (US 20110064343 A1), and further in view of Cornax (US 5226288).

Regarding Claim 18, Jule, McDonough, and Larrochelle disclose the limitations set forth in Claim 16.
	Jule further discloses the upper forward element (Fig. 6 element 26).
	Jule, McDonough, and Larrochelle do not explicitly state the upper forward element resisting a pitching moment (My) and an engine torque (Mx) and accommodating a thermal expansion during operation of the engine.
	However, Cornax teaches accommodating a thermal expansion during operation of the engine (“Still another object is to provide an engine support system that can accommodate radial and longitudinal thermal expansion in an engine during operation.” Col. 1, lines 46-49).
	Jule, McDonough, Larrochelle, and Cornax are both considered to be analogous to the claimed invention because they are both in the same field of aircraft engine supports. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine mount system of Jule, McDonough, and Larrochelle to safely allow for thermal expansion to occur without failure to the mounting system as disclosed by Cornax. By modifying the engine mounting system of Jule, McDonough, and Larrochelle to allow for the thermal expansion forces to occur without failure, it would provide a safer system during engine operation.

	However, the upper forward element of Jule (Fig. 6 element 26) is a rigid, three-dimensional structure that is directly connected to the engine via a fan case. Since the upper forward element of Jule is physically connected to the engine, it will resist a force to some degree at a certain distance from the point of the force.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to implement the fact that the structure would resist a moment in the x and y-direction since it resists a force to a certain degree at a distance from the point of the force.

Regarding Claim 19, Jule, McDonough, and Larrochelle teach the limitations set forth in Claim 16.
	Jule further discloses the aft element resisting a vertical loading (Fz), a lateral loading (Fy), and a torque (Mx) (“the rear mount 22 is then designed as to normally transfer between the central casing 16 of the engine and the strut frame 12 forces exerted in directions Y and Z and moments M.sub.X exerted in accordance with the OX axis.” Col. 6 lines 13-17). 
	Jule, McDonough, and Larrochelle fail to teach accommodating a thermal expansion during operation of the engine.
	However, Cornax teaches accommodating a thermal expansion during operation of the engine (“Still another object is to provide an engine support system that can accommodate radial and longitudinal thermal expansion in an engine during operation.” Col. 1, lines 46-49).
	Jule, McDonough, Larrochelle, and Cornax are considered to be analogous to the claimed invention because they are both in the same field of aircraft engine supports. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine mount system of Jule, McDonough, and Larrochelle to safely allow for thermal expansion to occur without failure to the mounting system as disclosed by Cornax. By modifying the . 


Response to Arguments

Applicant’s arguments filed 01/20/2022 have been fully considered. 

It is noted that Applicants arguments were based on the embodiment shown in Fig. 2 of Jule (US 6398161) while all references noted in the non-final rejection were pertaining to the embodiment shown in Fig. 6 of Jule. While, Applicant’s arguments were not regarding the correct embodiment of the prior art, clarifications were made and the examiner has changed a reference to the prior art accordingly.

Regarding Claims 1-20
After further clarification, it is noted that the examiner had changed the upper forward element of Jule to element 26 shown in Fig. 6. This element does not extend vertically (in the positive z-direction) beyond the outer periphery of the fan case as shown in Fig. 6. 

Regarding Claims 8, 11-15
Applicant’s arguments state, “the fan case or the engine core is removable without removing the other”. It is noted that the examiner took this into consideration in the 35 U.S.C. 103 rejection. The engine core can be removed from the system as well as the fan case. Any connection being made between the mounting systems can be attached or removed.  

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644